Opinion issued January 13, 2011


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00751-CV
———————————
IN RE cAROLYN cALKINS jAMES, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Carolyn Calkins James, has filed a petition for writ of mandamus, seeking to
have this Court compel the Honorable Olen Underwood, presiding judge of the
Second Administrative Judicial Region, sitting in Montgomery County, to vacate
an order of recusal and award relator attorney’s fees.[1]  
          We deny
the petition for writ of mandamus.   
 
Per Curiam
Panel
consists of Justices Jennings, Alcala, and Sharp.  
 




[1]
          This original proceeding arises
from two underlying cases that have been consolidated in the Probate Court
Number Two for Harris County, Texas:  (1)
In re: Guardianship of Mary Olive Calkins,
No. 378,993 and (2) In re: Dick C.
Calkins Trust, No. 275,123.